EXHIBIT 10.58

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”)
OR ANY APPLICABLE STATE SECURITIES LAWS. IT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

CONVERTIBLE NOTE

$200,000.00   King of Prussia, Pennsylvania

FOR VALUE RECEIVED, the undersigned, SEDONA CORPORATION, a Pennsylvania
Corporation (“Maker”), promises to pay to David R. Vey (“Holder”), with the
address of 11822 Justice Avenue Suite B-6 Baton Rouge, Louisiana 70816, the
principal sum of Two Hundred Thousand Dollars ($200,000.00), together with
interest thereon at the rate of eight percent (8%) per annum from the date
hereof until the earlier of Maturity or the date upon which the unpaid balance
shall be paid in full (the or this “Note”).

1.      Definitions. The following definitions are applicable to the words,
phrases or terms used in this Note.

    (a)
The term “Average Daily Price” shall mean the average of the high and low sales
price of a share of the Maker’s common stock as reported by the Principal
Market.
            (b)
The term “Common Stock” shall mean the Maker’s common stock, par value $0.001
per share.
            (c)
The term “Holder” shall mean and include all successors and assigns of any owner
or holder of this Note.
            (d)
The term “Maker” shall mean and include all makers, co-makers and other parties
signing on the face of this Note and their successors and assigns, and the use
of the plural number shall include the singular, and vice versa.
            (e)
The term “Maturity” shall mean the date on which this Note shall be due and
payable in full, which date shall be November 18, 2005.
    (f)
The term “Principal Market” shall mean the American Stock Exchange, the New York
Stock Exchange, the Nasdaq National Market, the Nasdaq Small Cap Market or the
OTC Bulletin Board, whichever is at the time the principal trading exchange or
market for the Common Stock, based upon share volume.

-1-

--------------------------------------------------------------------------------



2.      Terms of Payment. The Note shall be paid in full, as to principal and
any unpaid interest, on or before Maturity. Such Maturity may be extended by
mutual consent of the Holder and the Company. Holder shall have the right to
convert the principal balance of the Note and accrued interest into Common Stock
at any time. Unless otherwise designated in writing, mailed or delivered to
Maker, the place for payment of the indebtedness evidenced by this Note shall be
the Holder’s principal address as noted above. Payments received on this Note
shall be applied first to accrued interest, and the balance to principal.

3.      Events of Default. The following shall constitute an Event of Default:

(a)      In the event Maker shall fail (i) to pay any sums due hereunder when
due, or (ii) to observe or perform any term, condition, covenant, representation
or warranty set forth herein, when due or required, or within any period of time
permitted thereunder for cure of any such default or non-performance.

(b)      In the event Maker shall fail to pay any invoice or other sum, which
may be due and payable to Holder, when due or required, according to the terms
thereunder unless prior written waiver has been granted to Maker by Holder.

4.      Acceleration of Maturity. Upon the happening of any Event of Default,
the unpaid principal and interest due Holder shall, at the option of the Holder,
become immediately due and payable.

5.      Limitation on Interest. In no contingency, whether by reason of
acceleration of the Maturity of this Note or otherwise, shall the interest
contracted for, charged or received by Holder exceed the maximum amount
permissible under applicable law. If, from any circumstance whatsoever, interest
would otherwise be payable to Holder in excess of the maximum lawful amount, the
interest payable to Holder shall be reduced to the maximum amount permitted
under applicable law; and, if from any circumstance the Holder shall ever
receive anything of value deemed interest by applicable law in excess of the
maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal of this Note and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
of the Note such excess shall be refunded to Maker. All interest paid or agreed
to be paid to Holder shall, to the extent permitted by applicable law, be
amortized, pro-rated, allocated, and spread throughout the full period until
payment in full of the principal of the Note (including the period of any
renewal or extension thereof) so that interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.

-2-

--------------------------------------------------------------------------------



6.      Remedies; Nonwaiver. Failure of Holder to exercise any right or remedy
available to Holder upon the occurrence of an Event of Default hereunder shall
not constitute a waiver on the part of Holder of the right to exercise any such
right or remedy for that Event of Default or any subsequent Event of Default.
The exercise of any remedy by Holder shall not constitute an election of any
such remedy to the exclusion of any other remedies afforded Holder at law or in
equity, all such remedies being nonexclusive and cumulative. If an Event of
Default occurs under this Note and this Note is referred to an attorney at law
for collection, Maker agrees to pay all costs incurred by Holder incident to
collection, including but not limited to reasonable attorney fees (such fees not
to exceed ten percent (10%) of the then outstanding principal balance of the
Note), enforceable as a contract of indemnity, plus all court costs and other
expenses incurred at or prior to trial and in connection with any and all
appeals.

7.      Waivers. The Maker, endorsers, sureties and guarantors hereof, if any,
severally (i) waive presentment, protest and demand, (ii) waive notice of
protest, demand, dishonor and nonpayment of this Note, and (iii) expressly agree
that this Note may be renewed in whole or in part, or any nonpayment hereunder
may be extended, or a new note of different form may be substituted for this
Note or changes may be made in consideration of the extension of the Maturity
date hereof, or any combination thereof, from time to time, but, in any singular
event or any combination of such events, neither Maker nor any endorser, surety
or guarantor will be released from liability by reason of the occurrence of any
such event, nor shall Holder hereof be deemed by the occurrence of any such
event to have waived or surrendered, either in whole or in part, any right it
otherwise might have.

8.      Option to Convert Note Into Stock.

(a)      Holder shall have the sole right and option to convert (the “Conversion
Right”) the unpaid principal balance of this Note, together with all accrued and
unpaid interest, into shares of Maker’s voting common stock (the “Shares”)
having all rights inherent in common stock under the Maker’s Articles of
Incorporation and Bylaws in effect as of the date hereof (the “Option”). The
number Shares to be paid on conversion of the principal balance shall be
1,000,000.

(b)      Maker shall file a registration statement to register for resale under
the Securities Act of 1933, as amended (the “Securities Act”) all Shares that
may be issued under subsections of this Note. The Registration statement for
Conversion of Common Stock shall be filed within ninety (90) days of Conversion.

9.      Mechanics of Conversion. Before the Holder shall be entitled to convert
this Note into Shares, the Holder shall surrender this Note, duly endorsed, at
the office of the Maker, and shall give written notice to the Maker at its
principal corporate office of the election to convert the same and shall state
therein the name or names in which the certificate or certificates for the
Shares are to be issued (the “Notice of Conversion”). The Maker shall, promptly
thereafter, issue and deliver to such persons at the address specified by the
holder, a certificate or certificates for the Shares to which the Holder is
entitled. Such conversion shall be deemed to have been made immediately prior to
the close of business on the date of surrender of this Note, and the persons
entitled to receive the Shares issuable upon such conversion shall be treated
for all purposes as the record holder or holders of such Shares as of such date.
No fractional shares shall be issued upon conversion of this Note and the number
of Shares to be issued shall be rounded down to the nearest whole share.

-3-

--------------------------------------------------------------------------------



10.      Prepayment. The Maker may prepay any part of or the entire balance of
this Note without penalty however the Maker grants the Holder the right to
convert this note to Company Common Stock within 5 days after notice by Company
of intent to prepay this Note.

11.      Controlling Law. This Note shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania (other than its
conflict of laws principles) and the provisions of applicable federal law.

12. Shareholder Status. Nothing contained in this Note shall be construed as
conferring upon the Holder the right to vote or to receive dividends or to
consent or to receive notice as a shareholder in respect of any meeting of
shareholders for the election of directors of the Maker or of any other matter,
or any rights whatsoever as a shareholder of the Maker prior to conversion
hereof.

13.      Notices. Any notice required or permitted under this Note shall be in
writing and shall be deemed to have been given on the date of delivery, if
personally delivered or delivered by courier, overnight express or other method
of verified delivery, to the party to whom notice is to be given, and addressed
to the addressee at the address of the addressee set forth herein, or the most
recent address, specified by written notice, given to the sender pursuant to
this paragraph.

      EFFECTIVE as of the 18th day of November, 2004.

                               

Maker’s Address:   Maker: 1003 W. 9th Avenue   SEDONA CORPORATION 2nd Floor    
      King of Prussia, PA 19406                 By:              

--------------------------------------------------------------------------------

          Marco A. Emrich           Chief Executive Officer                  
By:              

--------------------------------------------------------------------------------

          Anita M. Primo           Chief Financial Officer           Date:
11-18-04

-4-

--------------------------------------------------------------------------------